     Case 2:21-cv-00728-MCE-KJN Document 22 Filed 08/25/21 Page 1 of 1


 1    KEVIN P. CLEVELAND SBN 265902
      YOUNG, COHEN & DURRETT, LLP
 2    1321 Howe Avenue, Ste 100
      Sacramento, California 95825
 3    Telephone: (916) 569-1700
      Facsimile: (916) 569-1707
 4    Email: kcleveland@ycd-law.com
 5    Attorneys for WELLS SWEEPING, LLC.
      and Jay Wells
 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    WELLS SWEEPING, LLC, a California                 Case No. 2:21-cv-00728-MCE-KJN
      Limited Liability Company, and Jay Wells,
12    an individual,                                    Assigned to Senior Judge Morrison
                                                        C. England, Jr.; Referred to
13                       Plaintiffs,                    Magistrate Judge Kendall J. Newman
14           v.                                         ORDER GRANTING PLAINTIFFS’
                                                        SECOND EX PARTE APPLICATION FOR
15    CAPITAL ONE, NATIONAL                             AN ORDER EXTENDING TIME TO
      ASSOCIATION, AARON ASHCRAFT,                      COMPLETE SERVICE
16    ROXY ASHCRAFT, and Does 1 – 20,
      inclusive,
17
                         Defendants.
18

19
20          The Court, upon review of Plaintiffs’ request and representations presented in the above-
21   entitled matter hereby grants an additional thirty (30) days from today’s date to effectuate service
22   of the Summons and Complaint filed in this matter on Aaron Ashcraft and Roxy Ashcraft, or to
23   file a motion for service by publication.
24          IT IS SO ORDERED.
25   Dated: August 25, 2021
26

27

28
                                                      -1-
        ORDER GRANTING PLAINTIFFS’ 2ND EX PARTE APPLICATION FOR ORDER EXTENDING TIME TO COMPLETE
                                                  SERVICE
